Citation Nr: 0329071	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a disorder 
characterized by cramps in the arms and legs.

3.  Entitlement to service connection for bronchopulmonary 
disease.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  This case was most previously before the Board 
in May 2003.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA 
(especially as required by Quartuccio).  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claims has been 
obtained.  The veteran should be informed that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The Board further observes that the veteran has asserted that 
he suffers from the disabilities on appeal as the result of 
his exposure to lead paint during service.  The Board finds 
that the veteran should undergo testing (and, depending on 
the results, an examination with an opinion of etiology) to 
determine his whole-blood lead concentration (PbB) level.

The veteran has alternatively contended that the disabilities 
on appeal are the result of nicotine addiction related to 
service.  As nicotine dependence is recognized as a 
psychiatric disability (see DSM-IV), the question of whether 
the veteran acquired a dependence on nicotine during service 
is a medical issue, and, in particular, a mental health 
issue.  As such, the Board finds that the veteran should be 
afforded an appropriate mental health examination to 
determine whether the veteran's nicotine use during service 
represented the onset of nicotine dependence within the 
definition as set forth in DSM-IV.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should be afforded 
appropriate medical evaluation to 
ascertain his whole-blood lead 
concentration (PbB) level for the purpose 
of determining whether the veteran has 
lead residuals in his system.  If testing 
reveals that the veteran has lead 
residuals in his system, the VA physician 
(or VA authorized physician) should 
comment on how long the residuals have 
been present.  The VA physician should 
state whether it is at least as likely as 
not that the veteran's chronic headaches, 
disorder characterized by cramps in the 
arms and legs, and bronchopulmonary 
disease are related to the veteran's 
asserted exposure to lead paint during 
service.  The claims file should be made 
available to the physician for review in 
conjunction with the examination.

3.  The veteran should be afforded an 
examination by a psychiatrist to 
determine whether the veteran incurred or 
aggravated nicotine dependence (as 
defined by the diagnostic criteria from 
DSM-IV) as a result of his military 
service.  If it is determined that the 
veteran incurred or aggravated nicotine 
dependence as a result of his service, 
then an appropriate VA physician should 
state whether it is at least as likely as 
not that the veteran's chronic headaches, 
disorder characterized by cramps in the 
arms and legs, and bronchopulmonary 
disease are related to his nicotine 
dependence and subsequent tobacco usage.  
The claims file should be made available 
to the physician(s) for review in 
conjunction with the examination(s).

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




